March 14, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           MARCUS HILES, Appellant

NO. 14-12-00088-CV                          V.

                     ARNIE & COMPANY, P.C., Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Arnie &
Company, P.C., signed, October 7, 2011, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Marcus Hiles, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.